Per curiam.
In March 1988, Respondent was convicted in the United States District Court for the Northern District of Illinois, Eastern Division, on nine counts of violating Title 18 of United States Code §§ 371 and 1341, arising from his engaging in fraudulent activities in obtaining loans from a federally insured savings institution. On obtaining knowledge of that conviction, the Office of General Counsel of the State Bar of Georgia initiated this disciplinary proceeding, seeking Respondent’s disbarment from the practice of law. Following a hearing before the Special Master, at which Respondent failed to appear, the Special Master found Respondent’s actions constituted a violation of Standard 66 of Bar Rule 4-102 (d) and recommended Respondent be disbarred from the practice of law. Subsequently, Respondent filed a petition for voluntary surrender of license. The Office of General Counsel of the State Bar of Georgia concurs in the Special Master’s recommendation that the petition for voluntary surrender of license be accepted.
*837Decided February 5, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
The petition for voluntary surrender, being equivalent to disbarment, is granted.

Clarke, C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.